Citation Nr: 0828695	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  04-10 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to an increased rating for varicose veins of 
the left leg, currently evaluated as 20 percent disabling.

2.  Entitlement to a total disability evaluation for 
compensation purposes based on individual unemployability 
(TDIU).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1968 to June 
1985.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from March 2002 and December 2002 
rating decisions of the Department of Veterans Affairs' (VA) 
Regional Office (RO) in St. Petersburg, Florida, that denied 
the benefits sought on appeal.  

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's varicose veins of the left leg are productive 
of persistent edema and stasis pigmentation or eczema.


CONCLUSION OF LAW

The criteria for a 40 percent disability rating, but no 
higher, for varicose veins of the left leg  have been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic 
Code 7120 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

At the outset, the Board observes that an unappealed rating 
decision of May 1986 granted service connection for the 
veteran's varicose veins and assigned a 10 percent rating.  
While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

In December 2001 the veteran filed a claim for an increased 
rating, and in a March 2002 rating decision, the subject of 
this appeal, the veteran's original 10 percent rating was 
continued.  Subsequently, in a December 2005 rating decision, 
the evaluation was increased to 20 percent, effective from 
the date of his December 2001 claim.  Accordingly, the issue 
at bar currently is whether the veteran is entitled to a 
rating in excess of 20 percent for the varicose veins of his 
left leg.

The veteran's varicose veins disability is rated under 
Diagnostic Code 7120, the code for varicose veins.  Under 
this code, a higher rating of 40 percent is not warranted 
unless there is persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration.  A rating of 
60 percent is warranted where there is persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration.

The evidence shows that a 40 percent rating is warranted for 
the veteran's varicose veins of the left leg.  At a VA 
examination of February 2008 the examiner found the veteran 
suffers from edema, although not persistent.  At a February 
2005 VA examination, however, the examiner found the veteran 
does suffer from persistent edema, phrased as "constant 
swelling of the left leg."  The 2008 VA examiner also found 
the existence of stasis pigmentation or eczema, and the 2005 
VA examiner did not provide findings in this regard, positive 
or negative.  Resolving reasonable doubt in favor of the 
veteran, the evidence does support that the varicose veins of 
the veteran's left leg are manifested by persistent edema and 
stasis pigmentation or eczema.  For these reasons, a higher 
rating of 40 percent is warranted.

However, the veteran is not entitled to a rating in excess of 
40 percent because persistent ulceration has not been 
associated with the veteran's disability.  Both the February 
2008 and February 2005 VA examiners specifically found no 
ulceration of the veteran's left leg.  The medical treatment 
records are devoid of documentation of persistent ulceration 
in the veteran's left leg.

For all of these reasons, the Board finds that an increased 
rating of 40 percent but no higher is warranted for the 
veteran's varicose veins of the left leg. 

Notice and Assistance

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in December 2001, January 2005, and July 
2007.  Additionally, the letter of July 2007 and a separate 
letter of December 2007 provided the appellant with 
information concerning the evaluation and effective date that 
could be assigned should his claims be granted, pursuant to 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.

The Board additionally calls attention to the Court's recent 
decision in Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008), which pertains to increased rating 
claims.  

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  

In this case, the Board is cognizant that the VCAA letters do 
not contain the level of specificity set forth in Vazquez-
Flores.  However, the Board does not find that any such 
procedural defect constitutes prejudicial error in this case 
because of evidence of actual knowledge on the part of the 
veteran and other documentation in the claims file reflecting 
such notification that a reasonable person could be expected 
to understand what was needed to substantiate the claim.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

As to the first element of Vazquez-Flores, the December 2001 
and January 2005 notice letters advise the veteran that to 
substantiate his claim, he must provide, or ask the Secretary 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability.  In addition, the 
Board calls attention to the veteran's multiple statements, 
including those made to VA examiners, about the effect of his 
varicose veins on employment and on his daily life.  These 
statements indicate an awareness on the part of the veteran 
that information about such effects is necessary to 
substantiate a claim for a higher evaluation.  The Court in 
Vazquez-Flores held that actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim." Id., slip op. 
at 12, citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007).  This showing of actual knowledge satisfies the first 
requirement of Vazquez-Flores.

As for the second element, the Board does not view the 
disorder at issue to be covered by the second requirement of 
Vazquez-Flores, and no further analysis in that regard is 
necessary.  An increased rating for varicose veins under the 
applicable diagnostic code may be shown simply by evidence of 
a noticeable worsening or increase in severity of the 
disability, and requires no specific test results or 
measurements.
        
As for the third element, the July 2007 and December 2007 
notice letters contain discussion pursuant to Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), specifically informing 
the veteran that his disability may be rated from 0 percent 
to 100 percent, and that the rating is based on the nature 
and symptoms of the condition, the severity and duration of 
the symptoms, and the impact of the condition and symptoms on 
employment.  This directly satisfies the third notification 
element of Vazquez-Flores.

As to the fourth element, the July and December 2007 notice 
letters also inform the veteran that VA will help him in 
obtaining records relevant to his claim not held by a federal 
agency, including records from state or local governments, 
private doctors or hospitals, or current or former employers.  
As such, these notice letters satisfy the fourth notification 
element of Vazquez-Flores. 

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept apprised of 
the RO's actions in this case by way of the Statement of the 
Case and Supplemental Statements of the Case, and have been 
informed of the evidence considered, the pertinent laws and 
regulations, and the rationale for the decisions reached in 
denying the claims.  The veteran and his representative have 
not made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide this 
appeal, and have not argued that any error or deficiency in 
the accomplishment of the duty to notify and duty to assist 
has prejudiced him in the adjudication of his claims.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).   The 
veteran's post service medical records were obtained, he has 
been afforded two VA examinations, and he was afforded the 
opportunity for a hearing.    For all of these reasons, the 
Board finds that duty to notify and duty to assist have been 
satisfied.  


ORDER

Entitlement to a disability rating of 40 percent, but no 
higher, for the veteran's varicose veins of the left leg is 
granted, subject to statutory and regulatory provisions 
governing the payment of monetary benefits.


REMAND

The issue of entitlement to a total disability rating based 
on individual unemployability must be remanded.  In the 
Board's July 2007 remand, particular development was ordered 
as to this claim.  Specifically, the RO was ordered to ask 
the veteran to supply a release of information to allow the 
RO to obtain the veteran's income report from either the 
Social Security Administration, or for the veteran to supply 
evidence of income filed with the Internal Revenue Service.  
In addition, if the veteran was no longer employed, his 
former employer was to have been asked to provide a statement 
regarding the reasons for the veteran's termination.  
Further, if the veteran was found to be unemployed, or if his 
financial information showed that he was below the income 
standard defined by regulation as substantial gainful 
employment, he was to have been afforded a VA examination for 
TDIU purposes. 

While the RO did comply with the directives of the Board's 
July 2007 remand, the veteran has recently supplied 
additional information.  In an April 2008 VA Form 21-4138 the 
veteran stated he is now completely unemployed.  As such, the 
veteran's former employer should now be asked to provide the 
statement described above.  Additionally, as the veteran is 
unemployed he should be afforded the VA examination detailed 
in the Board's 2007 remand.  The Board additionally notes 
that in April 2008 the veteran filed a release of information 
for to allow the RO to obtain the veteran's income 
information through the Internal Revenue Service.  If and 
only if it is determined that the veteran is actually not 
unemployed, this information should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The veteran's last former employer 
should be asked to provide a statement 
which shows the circumstances under which 
the veteran terminated his most recent 
employment, or shows the reasons for such 
termination of employment.

2.  Afford the veteran a VA examination to 
determine the current severity of each 
service- connected disability.  The RO 
should provide a list of the veteran's 
service-connected disabilities, and the 
current evaluation assigned for each 
disability, for the examiner.  The 
examiner should provide as opinion as to 
whether it is at least as likely as not (a 
50 percent probability), or whether it is 
less than likely (a probability of under 
50 percent) that the veteran's service-
connected disabilities preclude his 
employment, without consideration of any 
disorder for which service connection is 
not in effect, such as a cardiovascular 
disorder, preclude his employment.

3. If and only if it is determined that 
the veteran is not unemployed, obtain 
evidence of the veteran's income prepared 
for income tax purposes from the Internal 
Revenue Service (IRS) pursuant to the 
veteran's April 2008 release form.

After all of the above actions have been completed 
readjudicate the veteran's claim.  If the claim remains 
denied, issue to the veteran a supplemental statement of the 
case, and afford the appropriate period of time within which 
to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


